Citation Nr: 1027957	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1995 
and from May 1999 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2007 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the Veteran's claims on appeal.

In May 2010, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge. A transcript of 
that hearing has been associated with the claims folder.  

In the May 2007 rating decision, the RO also denied the Veteran 
entitlement to an increased disability rating for service-
connected status post uterine myomectomy with fibroid removal.  
The Veteran filed a timely notice of disagreement (NOD) in 
October 2007.  A May 2008 statement of the case (SOC) granted an 
increased disability rating, assigning a 30 percent disability 
rating, effective January 25, 2007.  As evidenced by the claims 
folder, the Veteran did not file a timely substantive appeal (VA 
Form 9 or similar).  Accordingly, this issue is not in appellate 
status and will be discussed no further herein.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].


The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent medical evidence does not support a finding that 
the Veteran is currently diagnosed with an acquired psychiatric 
disorder, to include depression.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression, was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include depression.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in February 2007, prior to the initial 
adjudication of her claim.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate her claim and there is no reasonable possibility 
that further assistance would aid in substantiating this claim.  
The evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, as well as VA and private 
treatment records.  

It appears that the Veteran's service treatment records from May 
1999 to August 1999 may not be completed.  The Board notes that 
an email dated in September 2003 documents a "one-time search 
for SMRs" request.  An email in response to this request states 
"[a]ll available records transferred to your station 09-12-03."  
Notwithstanding the foregoing, the Board observes that the 
Veteran did not report that she received any psychiatric 
treatment during service.  On the contrary, at her hearing before 
the Board, she testified that she "really didn't pursue" 
treatment due to the "stigma behind having anxiety."  Rather 
than seek psychiatric treatment in service she attempted to 
manage her problems by herself.  It was until she separated from 
active duty that she sought treatment.  Without any report of 
treatment during service, the Board concludes that any missing 
service treatment records would not have any bearing on the 
Veteran's claim.  Furthermore, as explained in detail below, the 
outcome of this case hinges on post service medical records which 
do not establish the presence of a current acquired psychiatric 
disorder.  Thus, without any assertion of treatment during 
psychiatric or mental health treatment during service, efforts to 
obtain any missing psychiatric records would be futile.  See 
generally, Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue until 
the records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain those 
records would be futile].

The Board notes that the Veteran indicated that she sought 
treatment for her claimed depression from a private therapist in 
Fort Worth, Texas, sometime between 2003 and 2005.  See the May 
2010 Board hearing transcript, pgs. 10-11.  However, she is 
unable to remember the name of the therapist who treated her and 
vaguely referenced an "Employees Assistance Program" as the 
facility.  Id.  In light of her inability to provide sufficient 
details regarding the provider of this alleged treatment or an 
executed authorization with sufficient detail for VA to obtain 
evidence from this provider on her behalf, the Board finds that 
efforts on the part of VA to obtain these records would be 
futile. The Veteran had an obligation to assist VA in the 
development of her claim by providing those treatment records.  
See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to 
assist is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence."); Olson v. Principi, 3 Vet. App. 480, 483 
(1992); Hyson v. Brown, 5 Vet. App. 262 (1993) (while the VA does 
have a duty to assist the veteran in the development of a claim, 
that duty is not limitless); see also Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (the "'duty to assist' is not a license for 
a 'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim . . 
. [and] this duty is limited to specifically identified documents 
that by their description would be facially relevant and material 
to the claim").

The Board further notes that the Veteran was not provided a VA 
examination and nexus opinion with regard to her acquired 
psychiatric disorder claim.  Under 38 C.F.R. § 3.159(c)(4) 
(2009), VA will provide a medical examination or opinion if the 
information and evidence of record does not contain sufficient 
medical evidence for VA to make a decision on the claim but:  (1) 
contains competent lay or medical evidence that the claimant has 
a current diagnosed disability, or persistent or recurring 
symptoms of disability; (2) establishes that the Veteran suffered 
an event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As will be explained in greater detail below, the Veteran has 
presented no evidence that she is currently diagnosed with an 
acquired psychiatric disorder, to include depression.  
Accordingly, a VA examination is not warranted.

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case, there is no 
objective evidence of record that establishes or suggests that 
the Veteran is currently diagnosed with an acquired psychiatric 
disorder, to include depression.  

Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of her claim.  She has retained the services 
of a representative.  Moreover, she testified at a 
videoconference hearing in May 2010.

Accordingly, the Board will proceed to a decision as to the issue 
on appeal.

Analysis

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

The Veteran is claiming entitlement to service connection for an 
acquired psychiatric disorder, to include depression, which she 
contends is due to her military service.  With respect to Hickson 
element (1), the competent medical evidence of record does not 
demonstrate that the Veteran is currently diagnosed with any 
acquired psychiatric disorder, to include depression.  In August 
2006, the Veteran underwent a private annual gynecological 
examination.  The examination included a review of her medical 
history.  The examiner noted that the Veteran's psychiatric 
condition was normal.  Likewise, the Veteran underwent a VA 
medical assessment in June 2007.  At that time screening for 
posttraumatic stress disorder (PTSD) and depression were both 
negative.  

The remainder of the Veteran's postservice treatment records does 
not contain any reference to complaints, treatment, or diagnosis 
of an acquired psychiatric disorder.  Further, the Veteran 
testified that she is not currently receiving any psychiatric 
treatment.  See the May 2010 Board hearing transcript, page 8.

The Board notes that the Veteran, while entirely competent to 
report her symptoms both current and past (including feelings of 
stress, headaches, and difficulty sleeping), has presented no 
clinical evidence of a diagnosis of a currently diagnosed 
acquired psychiatric disorder.  In the absence of evidence 
indicating that the Veteran has the medical training to render 
medical or psychiatric opinions, the  Board must find that her 
contention with regard to a diagnosis of an acquired psychiatric 
disorder to be of no probative value.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); see Espiritu v. Derwinski, 2 Vet. App. 491, 494-
95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of her own claim are 
not competent evidence of a current psychiatric disability.  

The Veteran has been accorded ample opportunity to present 
competent evidence in support of her claim.  She has failed to do 
so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held 
that "[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood, supra.  

The Board observes that the Veteran completed a report of medical 
history in July 1995 complaining of a history of depression or 
excessive worry.  The Board recognizes the Court's decision in 
McClain v. Nicholson, 21 Vet. App. 319 (2007) [holding that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection where the 
record otherwise supports it, even where the most recent 
diagnosis is negative].  However, the Board observes that the 
accompanying examination also dated in July 1995 reveals that 
psychiatric examination was normal.  Furthermore, the Board 
observes that, in this case the claimed disorder has not been 
noted at any time during the pendency of this claim, which dates 
to January 2007.

Because the competent evidence of record does not substantiate a 
current diagnosis of an acquired psychiatric disorder, to include 
depression, the first Hickson element is not met, and service 
connection is not warranted on that basis.  See Degmetich v. 
Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include depression.  The 
benefit sought on appeal is accordingly denied.  


Additional comment

The Board views its discussion above as sufficient to inform the 
Veteran of the elements necessary to reopen her claim should she 
desire to do so in the future.  See Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  In particular, it is incumbent upon her to 
submit to VA competent evidence which includes a diagnosis of the 
claimed disability as well as nexus evidence which serves to link 
such diagnosed disability to her military service.  See Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, is denied.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this claim must 
be remanded for further evidentiary development.

As discussed above, in order to establish service connection for 
the claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson, supra.

As to element (1), current disability, a letter from J.W., D.O. 
dated in May 2006 indicates that the Veteran is currently 
receiving treatment for hypertension, to include therapy and 
medication.  

Additionally, the Veteran testified that she is currently 
receiving treatment for hypertension at a VA outpatient clinic in 
Fort Smith, Arkansas.  See the May 2010 Board hearing transcript, 
pgs. 4-5.  The Board notes that the claims folder is negative for 
any VA outpatient treatment after April 2008.  Inasmuch as VA is 
on notice of the potential existence of regular VA outpatient 
treatment, records from any such treatment should be obtained 
prior to any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak 
v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

With respect to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran's service 
treatment records associated with her claims folder are absent 
any complaints of or treatment for hypertension.  The Veteran 
noted the absence of high blood pressure on her July 1995 
separation examination.   

The Veteran's service treatment records from her second period of 
active duty service, May 1999 to August 1999, do not appear to be 
of record.  The Board notes that an email dated in September 2003 
documents a "one-time search for SMRs" request.  An email in 
response to this request states "[a]ll available records 
transferred to your station 09-12-03."  However, there is no 
indication that records from the Veteran's second period of 
active duty have been associated with her claims folder.  
Moreover, a VA Form 3101 does not appear to be on file.    

Where VA has constructive and actual knowledge of the existence 
of potentially pertinent reports in the possession of a Federal 
agency, an attempt to obtain those reports must be made.  See 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that 
the relevance of documents cannot be known with certainty before 
they are obtained).  As records in the possession of a Federal 
agency are deemed to be constructively of record, they must be 
obtained.  Id.  The United States Court of Veterans Appeals 
("Court") has held that the VA has a statutory duty to assist the 
Veteran in obtaining military records.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Jolley v. Derwinski, 
1 Vet.App. 37, 39-40 (1990).  Moreover, in Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992), the Court held that the duty to assist 
is heightened when the service medical records are unavailable 
and includes an obligation to search alternative forms of medical 
records which support the Veteran's case.  As such, the RO should 
obtain any records from the Veteran's second period of active 
duty service from May 1999 to August 1999 following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities.

With respect to Hickson element (3), medical nexus, none of the 
medical records currently associated with the Veteran's VA claims 
file offer an opinion as to a possible causal relationship 
between the Veteran's claimed hypertension and her military 
service.  If, and only if, the RO is able to verify treatment for 
the Veteran's hypertension during her periods of military 
service, an examination and medical nexus opinion must be 
obtained which addresses the nature of the Veteran's hypertension 
and whether such is related to her military service.  See Charles 
v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient medical 
evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

1.	The RO must contact the Veteran and afford 
her the opportunity to identify or submit 
any additional pertinent evidence in 
support of her claim.  Based on her 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Regardless of whether 
or not the Veteran responds, the RO should 
request any VA outpatient treatment 
records from Fort Smith, Arkansas, after 
April 2008 and records from the Veteran's 
second period of military service from May 
1999 to August 1999.  All attempts to 
secure this evidence must be documented in 
the claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.
2.	If, and only if, the RO receives 
additional service records on remand 
showing complaint, treatment, or diagnosis 
of hypertension, then the Veteran should 
also be afforded a VA examination for the 
purpose of obtaining an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that her 
hypertension is related to her active 
service. 

The examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  A rationale 
for all opinions expressed should be 
provided.  If any opinion cannot be made 
without resort to speculation, the 
examiner should so state with supporting 
rationale.    A report should be prepared 
and associated with the Veteran's VA 
claims folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

3.	Thereafter, the Veteran's claim should be 
readjudicated.  If any benefit sought 
remains denied, the Veteran should be 
provided with a Supplemental Statement of 
the Case ("SSOC"). After the Veteran and 
her representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


